—In an action, inter alia, for a judgment declaring unlawful resolutions 949-1997 and 950-1997 adopted by the defendant on November 6, 1997, which, inter alia, created contingency accounts for the 1998 Suffolk County budget, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated February 25, 2000, which made the declaration.
Ordered that the judgment is affirmed, without costs or disbursements.
By decision and order of this Court dated December 6, 1999 (see, Gaffney v Suffolk County Legislature, 267 AD2d 198), the action was remitted to the Supreme Court for the sole purpose of declaring that resolutions 949-1997 and 950-1997 were unlawful. As the defendant has failed to show that the Supreme Court did not follow that decision and order, the judgment is affirmed. Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.